--------------------------------------------------------------------------------

Exhibit 10.24.3


[Twelve Oaks East, Texas]
[Twelve Oaks Irving, Texas]




SECOND AMENDMENT TO AMENDED
AND RESTATED MASTER LEASE


THIS SECOND AMENDMENT TO AMENDED AND RESTATED MASTER LEASE (this "Amendment") is
made and entered into as of December 21, 2005, and deemed effective as of
December 22, 2005 (the "Effective Date"), by and among HEALTH CARE PROPERTY
INVESTORS, INC., a Maryland corporation ("HCP"), WESTMINSTER HCP, LLC, a
Delaware limited liability company ("Westminster HCP"), TEXAS HCP HOLDING, L.P.,
a Delaware limited partnership ("Texas HCP"), HCP AL OF FLORIDA, LLC, a Delaware
limited liability company ("HCP AL") (HCP, Westminster HCP, Texas HCP, and HCP
AL shall be referred to herein, collectively, as their interests may appear, as
"Lessor"), on the one hand, and LH ASSISTED LIVING, LLC, a Delaware limited
liability company ("LHAL LLC"), SUMMERVILLE AT COBBCO, INC., a California
corporation ("Cobbco Inc."), SUMMERVILLE AT HILLSBOROUGH, L.L.C., a New Jersey
limited liability company ("Hillsborough LLC"), SUMMERVILLE AT OCOEE, INC., a
Delaware corporation ("Ocoee Inc."), SUMMERVILLE AT PORT ORANGE, INC., a
Delaware corporation ("Port Orange Inc."), SUMMERVILLE AT PRINCE WILLIAM, INC.,
a Delaware corporation ("Prince William Inc."), SUMMERVILLE AT STAFFORD, L.L.C.,
a New Jersey limited liability company ("Stafford LLC"), SUMMERVILLE AT
VOORHEES, L.L.C., a New Jersey limited liability company ("Voorhees LLC"),
SUMMERVILLE AT WESTMINSTER, INC., a Maryland corporation ("Westminster Inc."),
SUMMERVILLE AT PINELLAS PARK, LLC, a Delaware limited liability company
("Pinellas LLC"), SUMMERVILLE AT OCALA WEST, LLC, a Delaware limited liability
company ("Ocala West LLC"), SUMMERVILLE AT CY­FAIR ASSOCIATES, L.P., a Delaware
limited partnership ("Cy-Fair LP"), SUMMERVILLE AT FRIENDSWOOD ASSOCIATES, L.P.,
a Delaware limited partnership ("Friendswood LP"), SUMMERVILLE AT NEW PORT
RICHEY, LLC, a Delaware limited liability company ("New Port Richey LLC"),
SUMMERVILLE AT LAKELAND, LLC, a Delaware limited liability company ("Lakeland
LLC"), SUMMERVILLE AT ST. AUGUSTINE LLC, a Delaware limited liability company
("St. Augustine LLC"), SUMMERVILLE AT OCALA EAST, LLC, a Delaware limited
liability company ("Ocala East LLC"), SUMMERVILLE AT VENICE, LLC, a Delaware
limited liability company ("Venice LLC"), SUMMERVILLE AT LAKELAND HILLS
ASSOCIATES, L.P., a Delaware limited partnership ("Lakeland Hills LP"), and
SUMMERVILLE AT IRVING ASSOCIATES, L.P., a Delaware limited partnership ("Irving
LP") (LHAL LLC, Cobbco Inc., Hillsborough LLC, Ocoee Inc., Port Orange Inc.,
Prince William Inc., Stafford LLC, Voorhees LLC, Westminster Inc., Pinellas LLC,
Ocala West LLC, Cy-Fair LP, Friendswood LP, New Port Richey LLC, Lakeland LLC,
St. Augustine LLC, Ocala East LLC, Venice LLC, Lakeland Hills LP, and Irving LP
shall be collectively, and jointly and severally, referred to herein as
"Lessee"), on the other hand, with respect to the following:


RECITALS


A.             Lessor, as "Lessor," and LHAL LLC, Cobbco Inc., Hillsborough
LLC,Ocoee Inc., Port Orange Inc., Prince William Inc., Stafford LLC, Voorhees
LLC, Westminster Inc., Pinellas LLC, Ocala West LLC, Cy-Fair LP, Friendswood LP,
New Port Richey LLC, Lakeland LLC, St. Augustine LLC, Ocala East LLC, and Venice
LLC (collectively, and jointly and severally, "Current Lessee"), as "Lessee",
are parties to that certain Amended and Restated Master Lease dated as of April
20, 2005 (the "Original Master Lease"), as amended by that certain First
Amendment to Amended and Restated Master Lease dated as of September 1, 2005
(the "First Amendment," and together with the Original Master Lease, the "Master
Lease"), covering the Leased Property of nineteen (19) mixed skilled nursing and
assisted living care Facilities located in California, Connecticut, Florida,
Maryland, New Jersey, Texas and Virginia. All capitalized terms used in this
Amendment and not otherwise defined or modified herein shall have the meanings
assigned to such terms in the Master Lease.

1

--------------------------------------------------------------------------------



B.            Pursuant to the terms of that certain Guaranty of Obligations
dated as of April 20, 2005 (as the same has been or may hereafter be amended or
reaffirmed from time to time in writing, the "Guaranty"), made by Summerville
Senior Living, Inc., a Delaware corporation ("Guarantor") in favor of Lessor,
Guarantor guaranteed the obligations of Current Lessee under the Master Lease,
all as more particularly described therein.


C.            Texas HCP, as Buyer, and Guarantor, as Seller, have entered into
to that certain Contract of Acquisition of even date herewith (as the same may
be amended or modified in accordance with the terms thereof, the "Group 5
Facilities Contract of Acquisition"), pursuant to which Texas HCP is purchasing
and acquiring from Guarantor (or pursuant to which Guarantor is causing to be
transferred and conveyed to Texas HCP) on and effective as of the Effective
Date, the following:


(i)            the real property located in Dallas, Texas and more particularly
described on Exhibit A-20 attached hereto, together with all improvements and
fixtures thereon, related rights and certain Personal Property relating thereto
(the "Twelve Oaks East Facility"); and
 
(ii)           the real property located in Irving, Texas and more particularly
described on Exhibit A-21 attached hereto, together with all improvements and
fixtures thereon, related rights and certain Personal Property relating thereto
(the "Twelve Oaks Irving Facility").


The Twelve Oaks East Facility and the Twelve Oaks Irving Facility are sometimes
referred to herein, individually, as a "Group 5 Facility," and collectively, as
the "Group 5 Facilities."


D.             Effective immediately upon the Effective Date and Closing Date
(as defined in the Group 5 Facilities Contract of Acquisition), Lessor desires
to add to the Leased Property and lease to Lessee, and Lessee desires to lease
from Lessor, the Group 5 Facilities, and each of them, upon the terms and
conditions set forth in the Master Lease, as amended by this Amendment.


G.             Lessor and Lessee desire to enter into this Amendment to
effectuate thematters set forth in the above Recitals, all as more particularly
described herein.

2

--------------------------------------------------------------------------------



AMENDMENT


NOW THEREFORE, in consideration of the foregoing Recitals and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Lessor and Lessee hereby agree as follows:


1.            Leasing. Lessor hereby leases to Lessee and Lessee hereby leases
from Lessor, the Leased Property of the Group 5 Facilities upon all of the terms
and conditions set forth in the Master Lease, as amended by this Amendment. All
references herein and in the Master Lease to a "Facility" or "Facilities" shall
mean each Facility (as defined in the Master Lease) together with the Group 5
Facilities, and each of them.


2.            Joint and Several Liability of Lessee. From and after the
Effective Date, Lakeland Hills LP and Irving LP shall (i) be jointly and
severally liable for all of the obligations of the "Lessee" under the Master
Lease, as hereby amended, and (ii) assume jointly and severally with Current
Lessee, all obligations of "Lessee" arising under the Master Lease, as hereby
amended, on, prior to or after the Effective Date.


3.            [Intentionally Omitted]


4.            Modifications to Terms of the Master Lease. Effective as of the
Effective Date, the Master Lease shall be amended and supplemented in the
following particulars:
 
(a)           New Definitions. Except as otherwise expressly provided or
unlessthe context otherwise requires, for all purposes of the Master Lease, as
hereby amended, the terms defined in this Section 4(a) shall have the meanings
assigned to them as provided below and shall be added to Article II of the
Original Master Lease (as amended by the First Amendment) to read, in their
entireties, as follows:


"Aggregate Costs of the Group 5 Facility Capital Renovation Project(s): With
respect to the Group 5 Facilities, the actual out-of-pocket costs actually
incurred by Lessee pursuant to the provisions of the Master Lease, as hereby
amended, in connection with the Group 5 Facility Capital Renovation Project(s)
for such Facilities, including all costs of design, construction, installation
and obtaining all governmental approvals and permits with respect to such Group
5 Facility Capital Renovation Project(s) for such Facilities, the Group 5
Facility Capital Renovation Site Review Fees for such Facilities and the Group 5
Facility Capital Renovation Lessor Costs with respect to such Facilities."


"Allocated Group 5 Buyer's Contribution to Seller's Costs: With respect to each
Group 5 Facility, an amount equal to the total Group 5 Buyer's Contribution to
Seller's Costs, multiplied by the following applicable percentages relating such
Facility:


(a)            Twelve Oaks East Facility:            39.33%
(b)            Twelve Oaks Irving Facility:                               
 60.67%
 Total:                                                                           100%

3

--------------------------------------------------------------------------------



"Allocated Group 5 Buyer's Transaction Costs: With respect to each Group 5
Facility, an amount equal to the total Group 5 Buyer's Transaction Costs,
multiplied by the following applicable percentages relating such Facility:


(a)           Twelve Oaks East Facility:            39.33%
(b)           Twelve Oaks Irving Facility:                                60.67%
Total:                                                                          100%


"Group 5 Buyer's Contribution to Seller's Costs: The 'Buyer's Contribution to
Seller's Costs' as defined in the Group 5 Facilities Contract of Acquisition."


"Group 5 Buyer's Transaction Costs: The 'Buyer's Transaction Costs' as defined
in the Group 5 Facilities Contract of Acquisition."


"Group 5 Facilities: Each of those Facilities identified as a Group 5 Facility
on Exhibit C attached hereto."


"Group 5 Facilities Contract of Acquisition: As defined in Recital C of this
Amendment."


"Group 5 Facility Capital Renovation Project(s): With respect to the Group 5
Facilities, any capital refurbishment to either or both such Facilities, the
scope, plans and specifications, and a detailed final cost budget of which is to
be mutually agreed upon by Lessor and Lessee after the Effective Date.


"Group 5 Facility Capital Renovation Project Allowance: With respect to the
Group 5 Facilities, a total aggregate allowance for all Group 5 Facility Capital
Renovation Project(s) equal to the lesser of (i) Six Hundred Thousand and No/100
Dollars ($600,000.00), or (ii) the Aggregate Costs of the Group 5 Facility
Capital Renovation Project(s) with respect to such Facilities. The Group 5
Facility Capital Renovation Project Allowance shall be allocated to the Group 5
Facility Capital Renovation Project(s) at each of the Group 5 Facilities as
reasonably determined by Lessee. Lessee shall deliver to Lessor written
confirmation of such allocation prior to Lessor's disbursement of the Group 5
Facility Capital Renovation Project Allowance, or any portion thereof.
Notwithstanding anything to the contrary in the Master Lease, as amended by this
Amendment, the portion of the Group 5 Facility Capital Renovation Project
Allowance allocated to each of the Group 5 Facilities shall not count towards
the Annual Minimum Capital Project Amount with respect to each such Facility,
and Lessee's expenditure and reimbursement, if any, of all or a portion of the
Group 5 Facility Capital Renovation Project Allowance shall be in addition to
the Annual Minimum Capital Project Amount with respect to each such Facility."


"Group 5 Facility Capital Renovation Project Allowance Lease Rate: A percentage
equal to the greater of (a) the average of the ten-year U.S. Treasury Note rate
published in the Wall Street Journal for each of the five (5) Business Days
prior to that date which is two (2) Business Days prior to the Closing Date and
quoting the rate as of that date which is two (2) Business Days prior to the
Closing Date, plus Three and Ninety Hundredths Percent (3.90%) and (b) Eight and
One-Half Percent (8.5%)."

4

--------------------------------------------------------------------------------



"Group 5 Facility Capital Renovation Site Review Fees: As defined in Section 5
of this Amendment."


"Group 5 Facility Escalator: An amount equal to the greater of (i) Seventy-Five
Percent (75%) of the applicable CPI Increase or (ii) Two and Three-Quarters
Percent (2.75%).


"Group 5 Facility Purchase Price: With respect to each Group 5 Facility at any
given time, the sum of (1) the Minimum Repurchase Price for such Facility,
plus  (2) an amount which, upon the closing or the applicable date, equals an
annually compounded return equal to Three Percent (3%) per year on (A) the
Allocated Initial Investment for such Facility accruing from and after the
applicable Restatement Date and (B) any Capital Addition Costs funded by Lessor
for such Facility accruing from and after the date of funding.


"Group 5 Facility Put Event Price: With respect to any Group 5 Facility at any
given time, the sum of (i) the Minimum Repurchase Price for such Facility, plus
(ii) an amount which, upon the closing, equals an annually compounded return
equal to the applicable Group 5 Facility Escalator for such Facility per year on
(A) the Allocated Initial Investment for such Facility accruing from and after
the applicable Restatement Date and (B) any Capital Addition Costs funded by
Lessor for such Facility accruing from and after the date of funding.
"Group 5 Facility Renovation Lessor Costs: As defined in Section 5 of this
Amendment."


Texas."
"Twelve Oaks East Facility: That certain Facility located in Dallas,



Texas."
"Twelve Oaks Irving Facility: That certain Facility located in Irving,

 
(b)            Supplemented Definitions. The following definitions appearing
inArticle II of the Original Master Lease (as amended by the First Amendment)
shall be supplemented as follows:


Annual Minimum Capital Project Amount: With respect to each Group 5 Facility,
during each Lease Year with respect to such Group 5 Facility, the following
amounts:
 
(i)   With respect to the Twelve Oaks East Facility, $68,000.00; and

5

--------------------------------------------------------------------------------



(ii)    With respect to the Twelve Oaks Irving Facility, $80,800.00.


Notwithstanding the foregoing, Lessor and Lessee acknowledge that the initial
Annual Minimum Capital Project Amount for each Group 5 Facility represents an
amount equal to (A) the number of licensed units located at such Group 5
Facility times  (B) Four Hundred Dollars ($400.00). In the event that the number
of licensed units for any Group 5 Facility is increased or decreased in
accordance with the terms of the Master Lease, as hereby amended, the Annual
Minimum Capital Project Amount for such Group 5 Facility shall be increased, or
decreased, as applicable, by an amount equal to (1) the number of such licensed
units increased or decreased at such Group 5 Facility times (2) Four Hundred
Dollars ($400.00).


Annual Minimum Capital Project Amount Overage: With respect to each Group 5
Facility for any Lease Year, an amount equal to (a) the sum of (i) the Capital
Project Costs incurred and paid by Lessee in funding Capital Projects for each
Group 5 Facility in the immediately preceding two (2) Lease Years and for which
Lessor has received paid invoices, receipts or other commercially reasonable
evidence or supporting information as is customary to evidence such
expenditures, verifying the cost and payment of funding such Capital Projects,
and an Officer's Certificate certifying that the applicable item(s) of Capital
Projects have been completed, less (ii) the amounts disbursed by Lessor to
Lessee from any Replacement Reserve on account of such Capital Projects to such
Group 5 Facility in accordance with the terms of Section 9.3.1 of the Master
Lease, as hereby amended, in excess of (b) the Annual Minimum Capital Project
Amount for such Group 5 Facility for such prior two (2) Lease Year period.


Capital Additions. With respect to each of the Group 5 Facilities, the
applicable Group 5 Facility Capital Renovation Project shall at all times be
deemed a Capital Addition for purposes of the Master Lease, as hereby amended,
for such Facility.


Capital Addition Costs. With respect to each of the Group 5 Facilities, the
applicable portion of the Group 5 Facility Capital Renovation Project Allowance
allocated to each such Facility as provided for herein shall be treated for all
purposes as Capital Addition Costs financed and paid for by Lessor under the
Master Lease, as hereby amended, for such Facility.


Deeds: With respect to each Group 5 Facility, "Deeds" as defined in the Group 5
Facilities Contract of Acquisition.


Fair Market Rental: With respect to each Group 5 Facility, the definition of
Fair Market Rental applicable to the Group 2 Facilities, Group 3 Facilities, and
Group 4 Facilities, but in each instance relating to such Group 5 Facility.


Lease Year: With respect to the Group 5 Facilities, the first Lease Year for
such Facilities shall be the period commencing on the applicable Restatement
Date with respect to such Facilities and ending November 30, 2006, and each
subsequent Lease Year for such Facilities shall be each period of twelve (12)
full calendar months after the last day of the prior Lease Year; provided,
however, that the last Lease Year for any Group 5 Facility during the Term may
be a period of less than twelve (12) full calendar months and shall end on the
last day of the Term for such Facility.

6

--------------------------------------------------------------------------------



Restatement Date: With respect to the Group 5 Facilities, the Effective Date of
this Amendment, which shall also be the commencement date of the Master Lease,
as hereby amended, with respect to each Group 5 Facility.


Transaction Documents: The meaning given to such term in the Original Master
Lease (as amended by the First Amendment), together with this Amendment and the
Group 5 Facilities Contract of Acquisition.


(c)           Definition of Lessee. The definition of "Lessee" appearing in
Article II of the Original Master Lease (as amended and restated pursuant to the
First Amendment) shall be further amended and restated to have the meaning given
to such term in the preamble of this Amendment.


(d)           Amendment to Letter of Credit Amount. From and after the Effective
Date hereof, the percentage "8.8%" appearing in the definition of "Letter of
Credit Amount" in Article II of the Original Master Lease (as amended and
restated pursuant to the First Amendment) shall read "8.02%".


(e)            Leased Property; Term. The phrase "Group 3 Facilities and the
Group 4 Facilities, the applicable Restatement Date" appearing in the last
paragraph of Article I of the Original Master Lease (as amended by the First
Amendment) is hereby amended to read "Group 3 Facilities, Group 4 Facilities and
the Group 5 Facilities, the applicable Restatement Date."


(f)            Minimum Rent. With respect to the Group 5 Facilities:


(i)            Subject to upward adjustments as provided in clause (ii) below,
for the period from the Effective Date through the expiration of the first
(1st) Lease Year with respect to such Group 5 Facilities, Lessee shall pay to
Lessor as monthly "Allocated Minimum Rent" for each Group 5 Facility at the
times and in the manner provided in Section 3.1 of the Master Lease, as hereby
amended, the amount allocated to and set forth or determined pursuant to the
formula opposite such Facility on Exhibit C to the Master Lease, as hereby
amended. The first monthly payment of Allocated Minimum Rent for each such Group
5 Facility shall be payable on the Effective Date (prorated as to any partial
calendar month at the beginning of the Term with respect to each such Facility);
and
 
(ii)           The Allocated Minimum Rent with respect to each Group 5Facility
shall be increased automatically upon the date of disbursement (if any) of the
portion of the Group 5 Facility Capital Renovation Project Allowance allocated
to such Facility, to be equal to the sum of (1) the monthly Allocated Minimum
Rent in effect immediately prior to such disbursement date, plus (2) that amount
equal to one-twelfth (1/12th) of the product of (x) the portion of the Group 5
Facility Capital Renovation Project Allowance allocated to such Facility, times
(y) the Group 5 Facility Capital Renovation Project Allowance Lease Rate. Such
monthly Allocated Minimum Rent as so increased for such Facility shall remain in
effect for the balance of the then current Lease Year with respect to such
Facility. To the extent such increase does not occur on the first (1st) day of a
calendar month, then such increase for the applicable month in which the same
occurs shall be prorated for such month.

7

--------------------------------------------------------------------------------



(iii)            Subject to upward adjustments as provided in clause (ii) above,
commencing upon the expiration of the first (1st) Lease Year for such Group 5
Facilities and upon the expiration of each Lease Year thereafter during the
Fixed Tenn for such Group 5 Facilities, the then current monthly Allocated
Minimum Rent for such Group 5 Facilities for such Lease Year shall be increased
by an amount equal to the applicable Group 5 Facility Escalator.


(iv)            For the first (1St) Lease Year of each Extended Term for the
Group 5 Facilities, if any, the monthly Allocated Minimum Rent for each Group 5
Facility shall be equal to the greater of (a) the then current monthly Fair
Market Rental for such Group 5 Facility and (b) the monthly Allocated Minimum
Rent payable for such Group 5 Facility during the last Lease Year of the
immediately preceding Tenn, as increased by the applicable Group 5 Facility
Escalator.


(v)            Commencing upon the expiration of the first (1st) Lease Year of
each Extended Tenn, if any, for the Group 5 Facilities and upon the expiration
of each Lease Year thereafter during such Extended Tenn, the then current
monthly Allocated Minimum Rent for each Group 5 Facility shall be increased by
an amount equal to the applicable Group 5 Facility Escalator.


(vi)           The last paragraph of 3.1 of the Original Master Lease shall
apply with respect to any adjustment of the Allocated Minimum Rent with respect
to the Group 5 Facilities pursuant to clauses (iii), (iv) and (v) above.


(vii)            Lessee shall continue to pay all Minimum Rent with respect to
the balance of the Facilities at the times, in the manner and in the amounts set
forth in or determined by the Master Lease.


(g)            Condition of the Leased Property. The phrase "Group 3 Facilities
and the Group 4 Facilities, the applicable Restatement Date" appearing in clause
(ii) and in clause (b) of Section 7.1 of the Original Master Lease (as amended
by the First Amendment) is hereby amended to read "Group 3 Facilities, the Group
4 Facilities, and the Group 5 Facilities, the applicable Restatement Date," in
each instance.


(h)            Capital Projects. The phrases "Group 3 Facilities and Group 4
Facilities" and "Group 3 Facility or Group 4 Facility" appearing a number of
times in Section 9.3 of the Original Master Lease (as amended by the First
Amendment) is hereby amended to read "Group 3 Facilities, Group 4 Facilities and
Group 5 Facilities" and "Group 3 Facility, Group 4 Facility or Group 5
Facility," respectively, in each instance.


(i)             Liens. The phrase "Group 3 Facilities and the Group 4
Facilities, the applicable Restatement Date with respect to such Group 3
Facility" appearing in Section 11.1 of the Original Master Lease (as amended by
the First Amendment) is hereby amended to read "Group 3 Facilities, the Group 4
Facilities, and the Group 5 Facilities, the applicable Restatement Date, with
respect to such Group 3 Facility, Group 4 Facility and Group 5 Facility."

8

--------------------------------------------------------------------------------



(j)            Casualty. For purposes of Section 14.2.1 and 14.2.2 of the
Original Master Lease (as amended by the First Amendment), the purchase price as
provided therein with respect to any Group 5 Facility shall be the applicable
Group 5 Facility Purchase Price for such Facility immediately prior to such
damage or destruction.


(k)            Condemnation. For purposes of Section 15.1.4 of the Original
Master Lease (as amended by the First Amendment), Lessor shall be entitled to
receive from any Award relating to any Group 5 Facility, subject to the rights
of Facility Mortgages, no less than the applicable Group 5 Facility Purchase
Price for such Group 5 Facility immediately prior to the institution of the
Condemnation.


(1)             Events of Default. The phrase "the Group 3 Facility Contract of
Acquisition and/or the Group 4 Facilities Contract of Acquisition" is replaced
with the phrase "the Group 3 Facility Contract of Acquisition, Group 4
Facilities Contract of Acquisition and/or Group 5 Facilities Contract of
Acquisition" appearing in each of Sections 16.1(a) and 16.1(k) of the Original
Master Lease (as amended by the First Amendment).
 
(m)            Lessee's Obligation to Purchase. For purposes of Section 16.5 of
the Original Master Lease (as amended by the First Amendment), the amount
required to be paid by Lessee upon any exercise of Lessor's rights to require
Lessee to purchase a Group 5 Facility following a Put Event pursuant to such
Section shall be equal to the applicable Group 5 Facility Put Event Price for
such Facility, plus, in any event, all Rent then due and payable (excluding the
installment of Minimum Rent due on the purchase date) under the Master Lease, as
hereby amended, with respect to such Group 5 Facility.


(n)            Quiet Enjoyment. The phrase "Group 3 Facilities or the Group 4
Facilities, the applicable Restatement Date" appearing in Section 32.1 of the
Original Master Lease (as amended by the First Amendment) is hereby amended to
read "Group 3 Facilities, Group 4 Facilities or the Group 5 Facilities, the
applicable Restatement Date."


(o)             Lessee's Option to Purchase.


(i)             Section 35.1.3 of the Original Master Lease (as amended by the
First Amendment) is hereby further amended to read, in its entirety, as follows:


"35.1.3                     Group 5 Facilities. Provided no Event of Default has
occurred and is continuing hereunder, Lessee shall have the option to purchase
the Leased Property of all (but not less than all) of the Group 5 Facilities
upon the expiration of the tenth (10th) Lease Year of the Group 5 Facilities,
for an amount equal to the sum of the Group 5 Facility Purchase Price for all of
the Group 5 Facilities."

9

--------------------------------------------------------------------------------



(ii)            A new Section 35.1.4 is added to the Original Master Lease to
read, in its entirety, as follows:


"35.1.4                    General. Lessee shall exercise the option(s) to
purchase the Leased Property set forth in Sections 35.1.1, 35.1.2 and/or 35.1.3
above, as applicable, by (i) opening an escrow (the 'Escrow') with and by
depositing either (1) cash or (2) a letter of credit from a financial
institution and in form in each case acceptable to Lessor, the sum of Two and
One-Half Percent (2.5%) of (A) with respect to the Group 1 Facility(ies), the
Minimum Repurchase Price, (B) with respect to the Group 3 Facilities and Group 4
Facilities, the sum of (x) the Group 3 Facility Purchase Price for all of the
Group 3 Facilities, plus (y) the Group 4 Facility Purchase Price for all of the
Group 4 Facilities (as reasonably estimated by Lessor with respect to any Group
4 Facility for which the Group 4 Facility Purchase Price has not yet been
determined), and (C) with respect to the Group 5 Facilities, the Group 5
Facility Purchase Price for all of the Group 5 Facilities (as reasonably
estimated by Lessor with respect to any Group 5 Facility for which the Group 5
Facility Purchase Price has not yet been determined) (the 'Opening Deposit') and
a copy of this Lease with a national title company reasonably acceptable to
Lessor ("Escrow Holder") and giving written notice to Lessor of such deposit
with Escrow Holder no earlier than fifteen (15) months and not less than twelve
(12) months prior to the expiration of (x) with respect to the Group 1
Facility(ies), the Fixed Term or the Extended Term, as applicable, (y) with
respect to the Group 3 Facilities and Group 4 Facilities, the tenth (10th) Lease
Year of the Group 4 Facilities, and (z) with respect to the Group 5 Facilities,
the tenth (10th) Lease Year of the Group 5 Facilities, and (ii) delivering to
Lessor concurrent with such notice a reaffirmation of the Guaranty executed by
Guarantors stating, in substance, that Guarantors' obligations under the
Guaranty shall extend to the purchase contract formed by Lessor and Lessee upon
proper and timely exercise of such option. If Lessee shall not be entitled to
exercise such option (e.g., by reason of an Event of Default) or shall be
entitled to exercise the same but shall fail to do so within the time and in the
manner herein provided, such option shall lapse and thereafter not be
exercisable by Lessee. No failure by Lessor to notify Lessee of any defect in
any attempted exercise of the foregoing option shall be deemed a waiver by
Lessor of the right to insist upon Lessee's exercise of such option in strict
accordance with the provisions hereof. In the event that Lessee shall properly
and timely exercise such option, then such transaction shall be consummated on
or within ten (10) days after the expiration of (i) with respect to the Group 1
Facility(ies), the Fixed Term or the Extended Term, as applicable, (ii) with
respect to the Group 3 Facilities and Group 4 Facilities, the tenth (10th) Lease
Year of the Group 4 Facilities, and (iii) with respect to the Group 5
Facilities, the tenth (10th) Lease Year of the Group 5 Facility, but in either
case subject to any delays resulting from  (A) a cause described in Section
45.1.16 below or (B) Lessor's breach of its obligations set forth in this
Section 35 (the 'Outside Closing Date')."

10

--------------------------------------------------------------------------------



(p)           Financial Statements Requirements. Without limiting the provisions
of Section 25.12 of the Original Master Lease (as amended by the First
Amendment), Lessee shall be required to cause Lessee and Guarantor to furnish to
Lessor, no less frequently than each January 1st and July 1st of every Lease
Year, projected financial statements of each, projecting at least twelve (12)
months in advance, without limitation, Lessee's and Guarantor's income
statement, balance sheet, and cash flow statement, all in a reasonable level of
detail and prepared consistent with the accounting principles applied in the
preparation of each entity's annual financial statements and prepared in
accordance with GAAP.


(q)           Exhibits and Schedules.


(i)            Supplements to Exhibit A. Exhibits A-20 and A-21  attached hereto
are hereby appended to and shall become part of Exhibit A to the Master Lease.


(ii)            Replacement of Exhibit C and Schedule 7.4.1. Exhibit C  and
Schedule 7.4.1 to the Original Master Lease (as amended by the First Amendment)
are hereby further amended and replaced, in their entirety, with Exhibit C and
Schedule 7.4.1 attached hereto, respectively.


5.           Group 5 Facility Capital Renovation Projects.


(a)           Lessor shall provide to Lessee the portion of the Group 5 Facility
Capital Renovation Project Allowance allocated to each of the Group 5 Facilities
as provided for herein in accordance with and subject to the provisions of this
Section 5.


(b)           Without limiting the conditions set forth in clauses (c) through
(e) below, Lessor's obligation to provide to Lessee any portion or all of the
Group 5 Facility Capital Renovation Project Allowance allocated to a Group 5
Facility as provided for herein is subject to, and conditioned upon, Lessor and
Lessee agreeing upon the scope, plans and specifications, and a detailed final
cost budget (as described in clause (c) below) with respect to the Group 5
Facility Capital Renovation Project(s) for such Group 5 Facility following the
Effective Date. As of the date hereof, the parties have agreed upon a
preliminary cost budget with respect to the Group 5 Facility Capital Renovation
Project(s) which is set forth on Appendix A hereto. Such preliminary budget
shall not, however, be a substitute for the final budget which is subject to
Lessor's approval as provided below.


(c)             Prior to commencing any work relating to the Group 5 Facility
Capital Renovation Project for either applicable Facility, Lessee shall provide
Lessor with the following, each of which shall be subject to Lessor's reasonable
approval: (i) detailed plans and specifications for the work to be performed in
connection with such Group 5 Facility Capital Renovation Project for such
Facility, (ii) a detailed final budget to be prepared by or for Lessee, which
budget shall also provide a detailed cost breakdown of all construction costs,
(iii) any other detailed budget information as Lessor may reasonably request and
approve from Lessee; (iv) copies of all building permits and other
authorizations from any applicable governmental authorities with jurisdiction
required in connection with such Group 5 Facility Capital Renovation Project for
such Facility; and (v) evidence that Lessee has filed, recorded or posted a
notice of non-responsibility in favor of Lessor. Lessee covenants and agrees
that from and after commencement of construction and/or performance of such
Group 5 Facility Capital Renovation Project with respect to such Facility,
Lessee shall diligently prosecute the same to completion in accordance with the
terms of the Master Lease, as hereby amended, and this Section 5 and satisfy all
Disbursement Conditions (as defined below) with respect thereto on or before
September 20, 2006 (the "Outside Date").

11

--------------------------------------------------------------------------------



(d)            The budget described in subsection (c) above shall include, and
Lessee shall be responsible for paying to Lessor, (i) an amount equal to
$1,650.00 for each site visit per Facility, but in no event more than one (1)
visit (except in the event Lessor reasonably determines that more visits are
necessary) per Facility, made by Lessor for the purpose of inspecting such Group
5 Facility Capital Renovation Project work with respect to such Facility (with
respect to each Facility, the "Group 5 Facility Capital Renovation Site Review
Fees") and (ii) all legal fees, expenses and disbursements incurred by Lessor in
connection with the review of diligence materials, documents and other
information relating to the applicable Group 5 Facility Capital Renovation
Project for such Facility, including engineering fees, accountants and other
professional fees (collectively, with respect to each Facility, the "Group 5
Facility Capital Renovation Lessor Costs"). The Group 5 Facility Capital
Renovation Site Review Fees with respect to each of the Group 5 Facilities and
Group 5 Facility Capital Renovation Lessor Costs with respect to each of the
Group 5 Facilities shall be deducted from the portion of the Group 5 Facility
Capital Renovation Project Allowance allocated to such Facility prior to
disbursement of any portion thereof to Lessee as provided in Section 5(d)
hereof, but for all purposes of the Master Lease, as hereby amended, shall be
deemed part of the portion of the Group 5 Facility Capital Renovation Project
Allowance for such Facility disbursed by Lessor and allocated to each such
Facility as provided for herein.
 
(e)            The portion of the Group 5 Facility Capital Renovation Project
Allowance (less accrued Group 5 Facility Capital Renovation Site Review Fees and
the Group 5 Facility Capital Renovation Lessor Costs, in each case applicable
thereto) allocated to each of the Group 5 Facilities as provided for herein
shall be disbursed to Lessee within fifteen (15) days after the last to occur of
(the "Disbursement Conditions"): (i) delivery by Lessee to Lessor of evidence
satisfactory to Lessor as to the Aggregate Costs of the Group 5 Facility Capital
Renovation Project for such Facility; (ii) completion of all work relating to
such Group 5 Facility Capital Renovation Project for such Facility in accordance
with the approved plans and specifications therefor, including all punch-list
items; (iii) delivery by Lessee to Lessor of (A) a copy of all building permits
and/or other authorizations from any applicable governmental authorities with
jurisdiction, (B) if applicable, a copy of the certificate of occupancy (or
local equivalent) and (C) if applicable, a copy of a notice of completion
showing thereon the recording stamp of the County recorder, in each case with
respect to such Group 5 Facility Capital Renovation Project for such Facility;
and (iv) delivery by Lessee to Lessor of evidence reasonably satisfactory to
Lessor that all of the work performed by Lessee has been paid in full and that
no claim of any mechanic or materialman may become a lien on the Leased Property
of such Facility, or any portion thereof, including delivery to Lessor of
unconditional lien releases executed by all contractors, subcontractors and
suppliers performing work or supplying materials in connection with such Group 5
Facility Capital Renovation Project for such Facility. In no event shall Lessee
be entitled to disbursement of all or any portion of the portion of the Group 5
Facility Capital Renovation Project Allowance allocated to such Facility unless
and to the extent that Lessee has satisfied the Disbursement Conditions on or
prior to the Outside Date. In the event that Lessee is not entitled to
disbursement of a Group 5 Facility Capital Renovation Project Allowance for such
Facility, Lessee shall promptly pay to Lessor, as an Additional Charge, all
accrued and unpaid Group 5 Facility Capital Renovation Site Review Fees and
Group 5 Facility Capital Renovation Lessor Costs for such Facility within
fifteen (15) days after Lessor's written request therefor.

12

--------------------------------------------------------------------------------





6.            Representations and Warranties of Lessee. As of the Effective Date
hereof, each Lessee represents and warrants to the Lessor as follows:


(a)           Lessee is duly organized and validly existing under the laws of
its state of organization/formation, is qualified to do business and in good
standing in the State and has full power, authority and legal right to execute
and deliver this Amendment and to perform and observe the provisions of this
Amendment to be observed and/or performed by Lessee.


(b)           This Amendment has been duly authorized, executed and delivered by
Lessee, and constitutes and will constitute the valid and binding obligations of
Lessee enforceable against Lessee in accordance with its terms, except as such
enforceability may be limited by creditors rights, laws and general principles
of equity.


(c)           Lessee is solvent, has timely and accurately filed all tax returns
required to be filed by Lessee, and is not in default in the payment of any
taxes levied or assessed against Lessee or any of its assets, or subject to any
judgment, order, decree, rule or regulation of any governmental authority which
would, in each case or in the aggregate, adversely affect Lessee's condition,
financial or otherwise, or Lessee's prospects or the Leased Property.


(d)           No consent, approval or other authorization of, or registration,
declaration or filing with, any governmental authority is required for the due
execution and delivery of this Amendment, or for the performance by or the
validity or enforceability of this Amendment against Lessee.


(e)             The execution and delivery of this Amendment and compliance with
the provisions hereof will not result in (i) a breach or violation of (A) any
Legal Requirement applicable to Lessee or any Facility now in effect; (B) the
organizational or charter documents of such party; (C) any judgment, order or
decree of any governmental authority binding upon Lessee; or (D) any agreement
or instrument to which Lessee is a counterparty or by which it is bound; or (ii)
the acceleration of any obligation of Lessee.

13

--------------------------------------------------------------------------------



7.            Financing Statement Amendments. Lessee hereby authorizes Lessor to
file such financing statement amendments and other documents as may be necessary
or desirable to perfect or continue the perfection of Lessor's security interest
in the Collateral (including the Collateral relating to the Group 5 Facilities).


8.            Reaffirmation of Master Lease and Treatment Thereof. Lessor and
Lessee hereby acknowledge, agree and reaffirm that (a) except as otherwise
expressly provided in the Master Lease, as hereby amended, the Master Lease, as
hereby amended, is and the parties intend the same for all purposes to be
treated as a single, integrated and indivisible agreement, and (b) the Master
Lease, as hereby amended, shall be treated as an operating lease for all
purposes and not as a synthetic lease, financing lease or loan, and the Lessor
shall be entitled to all of the benefits of ownership of the Leased Property,
including depreciation for all federal, state and land tax purposes.


9.            Full Force and Effect; Counterparts; Facsimile Signatures. Except
as hereby amended, the Master Lease shall remain in full force and effect. This
Amendment may be executed in any number of counterparts, all of which shall
constitute one and the same instrument. Telecopied signatures may be used in
place of original signatures on this Amendment, and Lessor and Lessee both
intend to be bound by the signatures of the telecopied document.


10.            Transfer Consideration. Lessor and Lessee acknowledge that (a)
the Transfer Consideration Facilities currently consist of the Group 1
Facilities and the Group 2 Facilities only, (b) the Group 3 Facilities, Group 4
Facilities and Group 5 Facilities are not deemed Transfer Consideration
Facilities, and (c) Lessee shall have no obligation to pay Transfer
Consideration in connection with any Transfer relating to such Group 3
Facilities, Group 4 Facilities or Group 5 Facilities.


11.            Scrivener's Corrections.


(a)           The references to "Allocated Minimum Capital Project Amount" in
the definition of "Annual Minimum Capital Project Amount" in Section 2.1 of the
Original Master Lease (as amended by the First Amendment) shall be replaced with
references to "Annual Minimum Capital Project Amount."


(b)           The reference in the first sentence of Section 4(f)(i)(B) of the
First Amendment to "Section 4.1 of the Master Lease" shall be replaced with a
reference to "Section 3.1 of the Master Lease."


(c)             All references in the Original Master Lease (as amended by the
First Amendment) to "2005 Capital Renovation Site Review Costs" shall be
replaced with references to "2005 Capital Renovation Site Review Fees."


[Signatures on Next Page]

14

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


LESSOR:
HEALTH CARE PROPERTY INVESTORS, INC.,
 
a Maryland corporation
             
By:
/s/ Edward J. Henning
   
Edward J. Henning
 
Its:
Senior Vice President
       
WITNESSES
             
/s/ Ryan Anderson
 
(signature.)
 
Name:
Ryan Anderson
 
(print)
             
/s/ Eric Stambol
 
(signature)
 
Name:
Eric Stambol
 
(print)
       
WESTMINSTER HCP, LLC,
 
a Delaware limited liability company
       
By:
HCPI/Tennessee, LLC,
   
a Delaware limited liability company,
   
its Sole Member
       
By:
Health Care Property Investors, Inc.,
   
a Maryland corporation,
   
its Managing Member
       
By:
/s/ Edward J. Henning
   
Edward J. Henning
 
Its:
Senior Vice President
       
WITNESSES
             
/s/ Ryan Anderson
 
(signature.)
 
Name:
Ryan Anderson
 
(print)
             
/s/ Eric Stambol
 
(signature)
 
Name:
Eric Stambol
 
(print)


15

--------------------------------------------------------------------------------




LESSOR (Continued):
TEXAS HCP HOLDING, L.P.,
 
a Delaware limited partnership
       
By:
Texas HCP G.P., Inc.,
   
a Delaware corporation
             
By:
/s/ Edward J. Henning
   
Edward J. Henning
 
Its:
Senior Vice President
       
WITNESSES
             
/s/ Ryan Anderson
 
(signature.)
 
Name:
Ryan Anderson
 
(print)
             
/s/ Eric Stambol
 
(signature)
 
Name:
Eric Stambol
 
(print)
       
HCP AL OF FLORIDA, LLC,
 
a Delaware limited  liability company
       
By:
Health Care Property Investors, Inc.,
   
a Maryland corporation,
   
its Managing Member
             
By:
/s/ Edward J. Henning
   
Edward J. Henning
 
Its:
Senior Vice President
       
WITNESSES
             
/s/ Ryan Anderson
 
(signature.)
 
Name:
Ryan Anderson
 
(print)
             
/s/ Eric Stambol
 
(signature)
 
Name:
Eric Stambol
 
(print)


16

--------------------------------------------------------------------------------




LESSEE::
LH ASSISTED LIVING, LLC,
 
a Delaware limited liability company
             
By:
/s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)
       
SUMMERVILLE AT COBBCO, INC.,
 
a California corporation
             
By:
/s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)


17

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILI.E AT HILLSBOROUGH, L.L.C.,
 
a New Jersey limited liability company
             
By:
/s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)
       
SUMMERVILLE AT OCOEE. INC.,
 
a Delaware corporation
             
By:
 /s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)


18

--------------------------------------------------------------------------------





LESSEE (Continued):
SUMMERVIILLE AT PORT ORANGE, INC.,
 
a Delaware corporation
             
By:
 /s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)
       
SUMMERVILLE AT PRINCE WILLIAM, INC.,
 
a Delaware corporation
             
By:
 /s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)




19

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT STAFFORD, L.L.C,
 
a New Jersey limited liability company
             
By:
/s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)
             
SUMMERVILLE AT VOORHEES, L.L.C,
 
a New Jersey limited liability company
             
By:
/s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)


20

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT WESTMINSTER, INC.,
 
a Maryland corporation
             
By:
 /s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)
       
SUMMERVILLE AT PINELLAS PARK, LLC,
 
a Delaware limited liability company
             
By:
 /s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)

 
21

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT OCALA WEST, LLC,
 
a Delaware limited liability comnany
             
By:
 /s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)
       
SUMMERVILLE AT CY-FAIR ASSOCIATES, L.P.,
 
a Delaware limited partnership
       
By:
Summerville at CY-Fair, LLC,
   
a Delaware limited liability company,
   
Its General Partner
             
By:
/s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)

 
22

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT FRIENDSWOOD
 
ASSOCIATES, L.P.,
 
a Delaware limited partnership
       
By:
Summerville at Friendswood, LLC,
   
a Delaware limited liability company,
   
Its General Partner
             
By:
 /s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)
             
SUMMERVILLE AT NEW PORT RICHEY, LLC,
 
a Delaware limited liability company
             
By:
 /s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)


23

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT LAKELAND, LLC.
 
a Delaware limited liability company
             
By:
/s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
 Melanie Werdel
 
(print)
       
SUMMERVILLE AT ST. AUGUSTINE LLC,
 
a Delaware limited liability company
             
By:
 /s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)


24

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT OCALA EAST, LLC,
 
a Delaware limited liability company
             
By:
/s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)
       
SUMMERVILLE AT VENICE, LLC,
 
a Delaware limited liability company
             
By:
/s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)

 
25

--------------------------------------------------------------------------------




LESSEE (Continued):
SUMMERVILLE AT LAKELAND HILLS
 
ASSOCIATES, L.P.,
 
a Delaware limited partnership
       
By:
Summerville at Lakeland Hills, LLC,
   
a Delaware limited liability company,
   
Its General Partner
             
By:
 /s/ Granger Cobb
 
Its:
 President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
 (signature)
 
Name:
 Melanie Werdel
   
(print)
       
SUMMERVILLE AT IRVING ASSOCIATES, L.P.,
 
a Delaware limited partnership
       
By:
Summerville at Irving, LLC,
   
a Delaware limited liability company,
   
Its General Partner
             
By:
/s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)

 
26

--------------------------------------------------------------------------------



CONSENT, REAFFIRMATION AND AGREEMENT OF GUARANTOR


The undersigned Guarantor hereby (i) reaffirms all of its obligations under the
Guaranty, (ii) consents to the foregoing Amendment and (iii) agrees that (A) its
obligations under the Guaranty shall extend to Lessee's duties, covenants and
obligations pursuant to the Master Lease, as hereby amended, and (B) the
Guaranty as hereby reaffirmed and extended shall be for the benefit of each
party comprising Lessor under the Master Lease, as hereby amended.



 
SUMMERVILLE SENIOR LIVING, INC.,
 
a Delaware corporation
             
By:
/s/ Granger Cobb
 
Its:
President
       
WITNESSES
             
/s/ Carol Phillips
 
(signature)
 
Name:
Carol Phillips
 
(print)
             
/s/ Melanie Werdel
 
(signature)
 
Name:
Melanie Werdel
 
(print)

 
 
27

--------------------------------------------------------------------------------